  Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 1 of 12 Page ID #:189


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 18-1756-GW(SPx)                                          Date      November 1, 2018
 Title             Jose F. Alfaro v. Real Value Properties, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Katie Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Motaz M. Gerges                                        Jacob M. Clark
 PROCEEDINGS:                 DEFENDANTS' MOTION TO DISMISS THE COMPLAINT [20]


Court and counsel confer. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would grant the motion WITHOUT PREJUDICE to allow Plaintiff an opportunity to
amend those claims to conform to this tentative ruling. Plaintiff will have until November 20, 2018 to
file a First Amended Complaint.




                                                                                                  :     02
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 2 of 12 Page ID #:190



 Alfaro v. Real Value Properties, LLC, Case No. 5:18-cv-01756 -GW (SPx)
 Tentative Ruling on Motion to Dismiss


 I. Background
          A. Factual Background
          Plaintiff Jose F. Alfaro (“Plaintiff”) sues Real Value Properties, LLC (“RVP”); Real Value
 Loans, LLC (“RVL”); Alan Levy (“A. Levy”); Leonard Levy (“L. Levy”); Brandon Taitz
 (“Taitz”); Justin Druian (“Druian”); and Does 1 through 20 (collectively, “Defendants”) for: (1)
 unfair trade practices involving non-compliance, under 15 U.S.C. § 1601; (2) disclosure violation
 under 15 U.S.C. § 1635; (3) missing statements violation under 15 U.S.C.§ 1639; (4) missing
 disclosure statements violation under 15 U.S.C. § 1638; (5) disclosure violations under 12 C.F.R.
 § 226; (6) right to rescind violations under 12 C.F.R. § 226; (7) right to cancel violations under 12
 C.F.R § 226; (8) deceptive grouping violations under 12 C.F.R. § 226; (9) no good faith estimate
 violations under 12 C.F.R. § 226; (10) missing consumer statement violations under 12 C.F.R. §
 226; (11) disclosure violations under 15 U.S.C. § 1601; (12) failure to disclose calculation of
 mortgage balance under 12 C.F.R. § 226.4; (13) failure to disclose itemization of charges under
 12 U.S.C. § 2610; (14) inflation of acceleration fees under 12 U.S.C. § 2610; (15) failure to
 disclose date in violation of 12 U.S.C. § 2610; (16) failure to provide copies of mortgage in
 violation of 15 U.S.C. § 1601; (17) failure to obtain signed loan documents under 15 U.S.C. § 1601
 et seq. and “Title 12, Regulation Z, Part 226;” (18) failure to disclose use of settlement fees in
 violation of “Title 12, Regulation Z” and 15 U.S.C. § 1601; (19) failure to disclose lower interest
 rate under 12 U.S.C. § 2601; (20) failure to disclose loan origination fee under 12 U.S.C. § 2601;
 (21) failure to give 3 day cooling period in violation of 15 U.S.C. § 1601 and “Regulation Z”; (22)
 failure to give conspicuous writings under 15 U.S.C. § 1601 and 12 C.F.R. § 226.18; (23) failure
 to give proper notice of default and right to cure and acceleration notice under 12 U.S.C. § 2601,
 15 U.S.C. § 1601, and 12 C.F.R. § 226.18; (24) violation of failure to disclose interest rate pursuant
 to “Regulation Z, Part 226.4”; (25) violation of Mortgage Reform and Predatory Lending Act
 pursuant to Dodd-Frank Title XIV; and (26) injunctive relief. See generally Complaint, Docket
 No. 1.
          The Complaint alleges the following:         On or around March 8, 2017, Plaintiff and
 Defendants purported to execute a “mortgage and Note to be loan number RVP-D170357.” See

                                                   1
                                                         
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 3 of 12 Page ID #:191



 Complaint ¶ 18. Defendant RVP extended a $243,750 “hard money loan” (“the Loan”) to Plaintiff
 to purchase a property at 559 Elm Park Avenue, Rialto, California (“the Property”). See id. ¶¶ 33,
 37. Defendant RVL “offered and approved” the Loan, secured by the Property. See id. The Loan
 constituted financing for a one-year period. See id. ¶ 35. The interest payments added up to
 approximately 12% of the Loan value per month, and in the event of default, would gain another
 12% per month for a total of 24% interest per month. See id. ¶¶ 34, 38. Defendants knew that
 Plaintiff could not make these payments based on his income. See id. ¶ 46. Defendants collected
 inflated unconscionable fees, which included $3,980 “steered and kick backed” to an unknown
 entity named Legacy Private Lending, and Defendant RVP collected a $2,435.50 origination fee.
 See id. ¶ 44. In the event of default, Defendants would proceed with non-judicial foreclosure to
 control the entire equity on the Property, which constituted over $200,000. See id. ¶¶ 42-43.
               Plaintiff was coerced into entering this agreement because he did not receive documents in
 his native language of Spanish. See id. Defendants intentionally failed and/or refused to provide
 Plaintiff with various disclosures that would indicate that the contract entered into was void and
 illegal, and Defendants failed and/or refused to provide copies of the complete mortgage and note.
 See id. ¶¶ 19, 22. More specifically Defendants failed to provide a copy of the “TILA-RESPA
 Integrated Disclosure” and the “Closing Disclosure Statement.” See id. ¶¶ 42-43, 53-54.
 Defendants failed to disclose that the Loan had an interest rate of 12%, higher than stated in
 preliminary disclosures, and Plaintiff never delivered to Defendants an acceleration statement to
 accelerate the loan. See id. ¶ 20. Defendants never provided Plaintiff with monthly statements.
 See id. Defendants failed to explain to Plaintiff that he was receiving a “hard money loan for
 business purposes” despite the fact he sought financing for his single-family home where he
 resided. See id. ¶ 21. In addition, Defendants engaged in abusive or unfair lending practices,
 including unjustified risk-based pricing, failing to present the loan price as negotiable, failing to
 clearly and accurately disclose terms and conditions, and for lending a short-term loan with a
 disproportionately high fee. See id. ¶ 26.
               B. Procedural Background
               Defendants filed a motion to dismiss the Complaint.1 See Motion to Dismiss the Complaint

                                                             
 1
  In support of the Motion, Defendants filed a request for judicial notice. See Request for Judicial Notice in Support
 of the Motion to Dismiss the Complaint of Defendants (“RJN”), Docket No. 22. Plaintiff filed an “objection” to
 Exhibit 1 of the RJN, which is the only document submitted as part of the RJN. See Objection to Defendants’
 Request for Judicial Notice (“RJN Opp’n”), Docket No. 26. Exhibit 1 of the RJN is a copy of the deed of trust
                                                                2
                                                                     
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 4 of 12 Page ID #:192



 (“Motion”), Docket No. 20. Plaintiff filed an opposition to the Motion. See Opposition to Motion
 to Dismiss (“Opp’n”), Docket No. 25. Defendants filed a reply. See Reply to Plaintiff’s
 Opposition to the Motion to Dismiss the Complaint (“Reply”), Docket No. 27.
 II. Motion to Dismiss
               A. 12(b)(6) Legal Standard
               Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim upon
 which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint may be dismissed for failure
 to state a claim for one of two reasons: (1) lack of a cognizable legal theory; or (2) insufficient
 facts under a cognizable legal theory. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see
 also Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (“Dismissal
 under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or
 sufficient facts to support a cognizable legal theory.”).
               In deciding a 12(b)(6) motion, a court “may generally consider only allegations contained
 in the pleadings, exhibits attached to the complaint, and matters properly subject to judicial notice.”
 Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007); see also Marder v. Lopez, 450 F.3d 445,
 448 (9th Cir. 2006) (indicating that a court may consider a document “on which the complaint
 ‘necessarily relies’ if: (1) the complaint refers to the document; (2) the document is central to the
 plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6)
 motion”). The court must construe the complaint in the light most favorable to the plaintiff, accept
 all allegations of material fact as true, and draw all reasonable inferences from well-pleaded factual
 allegations. Gompper v. VISX, Inc., 298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State
 Warriors, 266 F.3d 979, 988 (9th Cir. 2001), amended on denial of reh’g, 275 F.3d 1187 (9th Cir.
 2001); Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). The court is not
 required to accept as true legal conclusions couched as factual allegations. Ashcroft v. Iqbal, 556
 U.S. 662, 678 (2009). Where a plaintiff facing a 12(b)(6) motion has pled “factual content that
 allows the court to draw the reasonable inference that the defendant is liable for the misconduct
 alleged,” the motion should be denied. Id.; Sylvia Landfield Trust v. City of Los Angeles, 729 F.3d
 1189, 1191 (9th Cir. 2013). But if “the well-pleaded facts do not permit the court to infer more

                                                             
 (“DOT”) recorded on March 15, 2017 with the San Bernardino County Recorder’s Office as instrument number
 2017-0112225. See RJN ¶ 1; RJN Ex. 1. The Court would find that exhibit suitable for judicial notice or a motion
 to dismiss.
                                                                3
                                                                     
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 5 of 12 Page ID #:193



 than the mere possibility of misconduct, the complaint has alleged – but it has not show[n] . . . the
 pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (citations omitted).
               B. Analysis
               Defendants move to dismiss all 26 causes of action in the Complaint, except for “Count 3”
 against Defendant RVP.2 See generally Motion. Those causes of action, labeled as “counts”
 delineated in Section I.A above, predominantly fall under two categories of violations: Truth in
 Lending Act (“TILA”) violations, and Real Estate Settlement Procedures Act (“RESPA”)
 violations. See generally Complaint. Defendants take aim at the 26 causes of action by making
 six core arguments, lumping certain causes of action into each argument. Because of the inordinate
 number of causes of action (and the sheer disorganization in the Complaint), the Court will analyze
 the causes of action in the order and categories they arise in Defendants’ six arguments.
                              1. Whether Counts 1-13, 15-18, and 21-24 Fail as to Defendants RVL, A. Levy, L.
                                 Levy, Taitz, and Druian Due to The Fact They Are Not Creditors of the Loan

               Defendants argue that Counts 1-13, 15-18, and 21-24 fail as to Defendants RVL, A. Levy,
 L. Levy, Taitz, and Druian because they do not constitute creditors of the Loan. See Motion at 3-
 4. In making this argument, Defendants assume the aforementioned claims are TILA claims for
 damages, and thus, they argue that TILA would require Defendants to be creditors for these claims
 to proceed. See id.; RJN Ex. 1. In response, Plaintiff asserts that Defendants RVL, A. Levy, L.
 Levy, Taitz, and Druian are liable because they are the alter ego of Defendant RVP, who is a
 creditor of the Loan. See Opp’n at 5. Defendants rebut, arguing that Plaintiff does not plead
 sufficient alter ego allegations. See Reply at 4-5.
               Under TILA, 15 U.S.C. § 1640(a) provides that:
               (a) Individual or class action for damages; amount of award; factors
               determining amount of award
               Except as otherwise provided in this section, any creditor who fails to comply with
               any requirement imposed under this part, including any requirement under section
               1635 of this title, subsection (f) or (g) of section 1641 of this title, or part D or E of
               this subchapter with respect to any person is liable to such person . . . .




                                                             
 2
   Count 3 is for “missing statements violation, pursuant to 15 U.S.C. [§] 1639.” See Complaint ¶¶ 110-114
 (capitalization altered).

                                                                4
                                                                     
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 6 of 12 Page ID #:194



 See 15 U.S.C. § 1640(a) (emphasis added); see also Westfall v. Mortg. Elec. Registration Sys.,
 Inc., No. 3:15-CV-01403-L-(NLSx), 2017 WL 4340438, at *4 (S.D. Cal. Sept. 29, 2017) (“TILA
 liability applies to the creditor on the original loan and its assignees.”). The statute defines
 “creditor,” providing in part that:
               (g) The term “creditor” refers only to a person who both (1) regularly extends,
               whether in connection with loans, sales of property or services, or otherwise,
               consumer credit which is payable by agreement in more than four installments or
               for which the payment of a finance charge is or may be required, and (2) is the
               person to whom the debt arising from the consumer credit transaction is initially
               payable on the face of the evidence of indebtedness or, if there is no such evidence
               of indebtedness, by agreement.
 See 15 U.S.C. § 1602(g).
        Assuming the aforementioned claims are for damages under TILA, TILA is clear that
 Defendants must constitute creditors for those claims to survive as alleged against them. Taking
 into consideration the Complaint and the deed of trust submitted as part of Defendants’ RJN, only
 Defendant RVP appears to be a creditor of the Loan, with the Complaint providing insufficient
 allegations that would indicate otherwise. See generally RJN Ex. 1; see generally Complaint.
 Though the alter ego doctrine could potentially save these claims as to Defendants RVL, A. Levy,
 L. Levy, Taitz, and Druian, the Complaint does not adequately plead that any of those entities are
 the alter ego of Defendant RVP. See generally Complaint. Paragraph 113 in the Complaint is the
 only allegation directly touching on this inquiry, but it constitutes no more than a conclusory
 allegation. See Iqbal, 556 U.S. at 678-79 (citations omitted). Except as to RVP, the Court would
 dismiss claims 1-13, 15-18, and 21-24 to the extent they are TILA claims for damages.4
                              2. Whether Counts 1, 4-13, 15-18, and 21-24 Are Barred by the Statute of
                                 Limitations

               Defendants argue that the one-year statute of limitations enumerated in 15 U.S.C. § 1640(e)

                                                             
 3
     In full, Paragraph 11 in the Complaint alleges that:

         Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned each of
         the Defendants, including all Defendants sued under fictitious names, and each of the persons who
         are not parties to this action but are identified by name or otherwise throughout this Complaint,
         was the alter ego of each of the remaining Defendants and was the agent and employee of each of
         the remaining Defendants and in doing the things herein alleged was acting within the course and
         scope of their agency and employment.
 4
   The Court is unsure of whether all those claims are in fact TILA claims for damages, in part because of the
 Complaint’s profound disorganization. At the hearing, the Court would inquire as to whether that is actually the
 case.
                                                                5
                                                                     
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 7 of 12 Page ID #:195



 bars Counts 1, 4-13, 15-18, and 21-24 because they all seek damages for alleged violations under
 15 U.S.C. § 1601 and Regulation Z under TILA. See Motion at 5-9. According to Defendants,
 that conclusion is “undeniable” from the face of the Complaint, which alleges that the Loan was
 consummated in March 2017. See id. at 5. Defendants also preemptively rebut any contention
 that equitable tolling would apply. See id. at 5-8. In opposition, Plaintiff argues that equitable
 tolling applies because Defendants did not provide the required disclosures and because Plaintiff
 does not read, write, or speak fluent English. See Opp’n at 8-13.
        When a plaintiff alleges a TILA damages claim, the statute of limitations is one year. 15
 U.S.C. § 1640(e). Ordinarily, the limitations period runs from the date of the transaction’s
 consummation, unless equitable tolling applies. King v. California, 784 F.2d 910, 915 (9th Cir.
 1986). Courts may toll that one year period if the borrower lacked a reasonable opportunity to
 discover the fraud or nondisclosures forming the basis of the TILA claim. King, 784 F.2d at 915.
 With equitable tolling, the central question in this context is whether “a reasonable plaintiff would
 not have known of the existence of a possible claim within the limitations period,” and as such, a
 plaintiff must plead facts indicating an “excusable delay” in discovering the claim. Id.; see also
 Hubbard v. Fidelity Fed. Bank, 91 F.3d 75, 79 (9th Cir. 1996) (holding that the plaintiff was not
 entitled to equitable tolling where “nothing prevented [her] from comparing the loan contract,
 [defendant’s] initial disclosures, and TILA’s statutory and regulatory requirements.”) (citing King,
 784 F.2d at 915)).
        In some cases and contexts, district courts have found that failing to adequately explain
 mortgage documents in the borrower’s native language warrants the application of equitable
 tolling. See Gomez v. Calpacific Mortg. Consultants, Inc., No. CV 09-2926 IEG, 2010 WL
 2610666, at *4 (S.D. Cal. June 29, 2010) (applying equitable tolling where a Spanish speaker could
 not have found out about a claim until her mortgage documents were reviewed by mortgage
 professionals two years later); Carnero v. Weaver, No. CV 09-1995 JF, 2009 WL 2180372, at *2
 (N.D. Cal. July 22, 2009) (finding equitable tolling for failure to provide documents in Spanish);
 Galindo v. Financo Fin., Inc., No. CV 07-03991 WHA, 2008 WL 4452344, at *4 (N.D. Cal. Oct.
 3, 2008) (tolling limitations period on TILA claim based on plaintiff’s inability to read at the time
 she signed the loan documents); Gonzalez v. Ameriquest Mortgage Co., No. CV 03-00405 JSW,
 2004 WL 2472249, at *5 (N.D. Cal. Mar. 1, 2004) (tolling limitations period on TILA claim where
 mortgage broker provided documents only in English despite knowing that plaintiff spoke only
                                                  6
                                                        
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 8 of 12 Page ID #:196



 Spanish).
        On the other hand, the Court recognizes that TILA does not require lenders to translate
 documents, and the Court is hesitant to read that requirement into TILA. Diaz v. Bank of Am.
 Home Loan Servicing, L.P., No. CV-09-9286-PSG-(MANx), 2011 WL 13046844, at *3 (C.D. Cal.
 July 8, 2011) (noting in the context of equitable tolling that “TILA does not impose a translation
 requirement on lenders and the Court is reluctant to add such a substantive requirement given
 Congress’ failure to do the same.”). There are also numerous district courts that have refused to
 toll the one-year statute of limitations in similar situations. Gomez v. Wachovia Mortgage
 Corporation, No. CV 09-2111 SBA, 2010 WL 291817, at *4 (N.D. Cal. Jan. 19, 2010) (“[e]ven
 construing the alleged facts in the light most favorable to Plaintiff, Plaintiff do[es] not allege, or
 imply, any facts or circumstances that served to prevent her – in the exercise of all due diligence
 – from having the documents translated into Spanish or having a third party review the documents
 for her.”); see also Razon v. Bank of America, No. CV 10-5854-LHK, 2011 WL 1344272, *4 (N.D.
 Cal. April 8, 2011) (declining to apply equitable tolling where “Plaintiffs have not alleged any
 facts or circumstances that prevented them from obtaining language assistance or otherwise
 discovering the alleged TILA violations.”); Cabrera v. Long Beach Mortg., No. CV 10-3143 CRB,
 2011 WL 1113467, *2-3 (N.D. Cal. Mar. 25, 2011) (declining to apply equitable tolling where
 plaintiff with little English skills took few actions other than seeking assistance from a bank). In
 line with these cases, the Complaint fails to allege a sufficient basis for equitable tolling; there are
 insufficient allegations indicating that Plaintiff lacked a reasonable opportunity to discover the
 fraud or nondisclosures forming the basis of the TILA claims or that there was some kind of
 excusable delay. See King, 784 F.2d at 915. Moreover, the mere allegation that certain disclosures
 were never provided is not enough. Amina v. WMC Fin. Co., No. CV 18-00143 DKW-(KSCx),
 2018 WL 3312955, at *16 (D. Haw. July 5, 2018) (holding that “the purported nondisclosures
 themselves cannot serve as a basis to justify tolling.”); Garcia v. Wachovia Mort. Corp., 676
 F.Supp.2d 895, 896 (C.D. Cal. 2009) (holding that “the mere existence of TILA violations and
 lack of disclosure does not itself equitably toll the statute of limitations.”). Because the Loan
 consummated in March 2017, with the Complaint filed in August 2018, the one-year statute of
 limitations would bar claims 1, 4-13, 15-18, and 21-24 to the extent they are in fact TILA claims




                                                    7
                                                         
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 9 of 12 Page ID #:197



 for damages.5
                              3. Whether Plaintiff Has a Right to Rescind Based on 15 U.S.C. § 1635
               Defendants argue Plaintiff has no right to rescind under 15 U.S.C. § 1635 (“Section 1635”)
 of TILA because that section does not apply to the Loan as a residential mortgage transaction. See
 Motion at 9-10. As such, Defendants argue the Court should dismiss Count 2. See id. By contrast,
 Plaintiff argues that the Loan is not a residential mortgage transaction because it did not involve
 an installment contract. See Opp’n at 20-21.
               Pursuant to Section 1635, a creditor must disclose to a borrower the right to rescind certain
 transactions. 15 U.S.C. § 1635(a). TILA exempts from this rescission provision residential
 mortgage transactions. 15 U.S.C. § 1635(e)(1). As defined under TILA, a “residential mortgage
 transaction means a transaction in which a mortgage, deed of trust, purchase money security
 interest arising under an installment sales contract, or equivalent consensual security interest is
 created or retained against the consumer’s dwelling to finance the acquisition or initial construction
 of such dwelling.” 15 U.S.C. § 1602(x).6 Throughout the Complaint, Plaintiff makes allegations
 that place the Loan transaction within this definition. See Complaint ¶ 33 (“When Plaintiff had an
 opportunity to purchase the property located at 559 Elm Park Avenue, Rialto CA 92376 . . .
 defendants offered to help.), ¶ 67 (“Plaintiff found the property that happened to bear
 approximately $200,000 in equity. Plaintiff wanted to buy it as his castle but was not able to obtain
 a conventional loan due to his credit being less than perfect.”), ¶ 71 (“Defendants coerced Plaintiff
 in[to] entering in[to] a deal for [an] alleged ‘business purpose’ when he was only trying to purchase
 a home as his personal residen[ce].”). The Court would not apply Section 1635 to loans financing
 the acquisition of a residential property, including the Loan at issue here. See Linares v. First
 Mortg. Corp., No. CV 11-10633 CAS-(CWx), 2012 WL 386714, at *3 (C.D. Cal. Feb. 6, 2012)
 (“Here, plaintiffs’ loan was used to finance the purchase of their single family residence.


                                                             
 5
  As the Court has indicated, it will inquire at the November 1, 2018 hearing whether those claims are all actually
 TILA claims for damages.
 6
   Section 1635(e)(1) refers to Section 1602(w), which was redesignated as Subsection (x). On a more substantive
 note, the Court would disagree with Plaintiff that Section 1602(x) only applies to loan transactions involving
 installment contracts, based on a reading of the statute and the absence of case law to the contrary. See 15 U.S.C. §
 1602(x); Cooper v. Countrywide Home Loans, 724 Fed. Appx. 741, 743 (11th Cir. 2018) (holding that the plaintiff
 “cites no authority, and [the court] find[s] none, suggesting that because section 1602(x)’s definition includes ‘a
 security interest arising under an installment sales contract,’ only such contracts are ‘residential mortgage
 transactions.’”).
                                                                8
                                                                     
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 10 of 12 Page ID #:198



 Therefore, this case involves a residential mortgage transaction exempt from the right to rescind
 under TILA.”); see also Sitanggang v. Countrywide Home Loans, Inc., 419 Fed. Appx. 756, 757
 (9th Cir. 2011) (affirming district court’s dismissal of the plaintiff’s TILA rescission claim because
 the loan taken to acquire the plaintiff’s property constituted a “residential mortgage transaction.”).
 Therefore, the Court would dismiss Count 2.
                3. Whether Counts 13-15, 19-20, and 23 for Damages Fail Because Plaintiff Has
                   No Private Right of Action and/or the Claims Are Barred by the Statute of
                   Limitations

        Defendants argue that Counts 13-15, 19-20, and 23 fail because: (1) Plaintiff bears no
 private right of action under 12 U.S.C. § 2610, and (2) because the statute of limitations bar those
 claims. See Motion at 10-14. The Court will address Defendants’ arguments in turn.
        As to the private right of action argument, the Court agrees that Plaintiff has no private
 right of action under 12 U.S.C. § 2610. Croskrey v. Ocwen Loan Servicing LLC, No. SACV-14-
 01318-DOC-(RNBx), 2015 WL 12684341, at *12 (C.D. Cal. May 22, 2015) (“RESPA [does not]
 provide a private right of action for violations of 12 U.S.C. § 2610, which prevents lenders and
 servicers from imposing fees of RESPA or TILA disclosures . . . .”). Though RESPA expressly
 provides for a private right of action for violating 12 U.S.C. §§ 2605, 2607, 2608, the Court would
 not read in an implied private right of action for other sections such as 12 U.S.C. § 2610. Hilton
 v. Washington Mut. Bank, No. C09-1191 SI, 2010 WL 727247, at *4 (N.D. Cal. Mar. 1, 2010)
 (noting that “[n]umerous courts have held that because Congress expressly provided private
 remedies for those sections of the Act, there is no implied private right of action for other sections
 of RESPA that do not contain language explicitly recognizing a private remedy.”) (citations
 omitted). To the extent that Counts 13-15, 19-20, and 23 invoke 12 U.S.C. § 2610, the Court
 would dismiss those claims because there is no private right of action. It is unclear to the Court,
 however, how Counts 19-20 and 23 plead a violation of 12 U.S.C. § 2610, and so the Court is
 inclined to refrain from dismissing those claims on this basis. The Court will inquire at the hearing
 as to which claims fall due to the Court’s ruling on this argument.
        As to the statute of limitations argument, the Court would decide that to the extent Counts
 13-15, 19-20, and 23 are based on 12 U.S.C. § 2607, the statute of limitations for those claims is
 one year. See 12 U.S.C. § 2614 (providing for a one-year statute of limitations as to claims under
 Section 2607). With the Court applying the same equitable tolling analysis to RESPA claims as it

                                                   9
                                                        
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 11 of 12 Page ID #:199



 does to TILA claims, the Court would again conclude that equitable tolling does not apply for the
 reasons articulated above. Merritt v. Countrywide Fin. Corp., 759 F.3d 1023, 1040 (9th Cir. 2014)
 (“King’s logic with regard to the TILA limitation period applies equally to the parallel RESPA
 provision.”). To the extent that Counts 13-15, 19-20, and 23 are alleged pursuant to 12 U.S.C.
 § 2607, the Court would hold that they are barred by the statute of limitations because the alleged
 violations took place over a year before Plaintiff filed the Complaint. Again, it is unclear to the
 Court that all the aforementioned claims fall within this bucket.
                5. Whether Count 25 Fails for Not Referencing the Statutory Basis for the Claim
        Defendants assert that the Court should dismiss Count 25 because it fails to state a statutory
 basis for the claim. See Motion at 14. On the other hand, Plaintiff argues that the Complaint
 properly pleads Count 25. See Opp’n at 22-23.
        In the Complaint, Count 25 does not cite the specific statutory provision on which it rests.
 See Complaint ¶¶ 203-06. Though it is titled as “Violation of Mortgage Reform and Predatory
 Lending Act Pursuant to Dodd-Frank, Title XIV,” the Court would dismiss the claim for failing to
 more specifically assert which sections of those statutory schemes Defendants allegedly violated.
 Plaintiff will have an opportunity to do so in an amended complaint if he chooses to file one, and
 the Court would at that time address Defendants’ argument in the Reply that Count 25 would be
 duplicative of other causes of action even if properly pleaded. See Reply at 11-12.
                6. Whether Count 26 Fails Because Injunctive Relief Is a Remedy, Rather than a
                Cause of Action

        Defendants argue that Count 26, a claim for injunctive relief, is a remedy rather than a
 cause of action. See Motion at 14-15. Thus, according to Defendants, the Court should dismiss
 that claim. See id. The Court would agree, and hold that “[i]njunctive relief is a remedy, and not,
 in and of itself, a cause of action.” Marcus v. ABC Signature Studios, Inc., 279 F. Supp. 3d 1056,
 1073 (C.D. Cal. 2017) (dismissing independent cause of action for injunctive relief in a complaint
 alleging copyright infringement). Moreover, Count 26 is entirely duplicative of the other 25 causes
 of action and adds no non-conclusory allegations.
 III. Conclusion
        For the foregoing reasons, the Court would DISMISS Plaintiffs’ claims to the extent the




                                                 10
                                                       
Case 5:18-cv-01756-GW-SP Document 28 Filed 11/01/18 Page 12 of 12 Page ID #:200



 above determinations apply to them.7                           The Court would grant the motion WITHOUT
 PREJUDICE8 to allow Plaintiff an opportunity to amend those claims to conform to this tentative
 ruling. Plaintiff has thirty (30) days to file a first amended complaint. Plaintiff should take notice
 that if he does not cure the issues discussed herein, the Court will dismiss the first amended
 complaint without leave to amend. In addition, the Court requests that Plaintiff better organize the
 amended complaint and that he consolidate his causes of action rather than alleging 25+ claims
 that fall into a handful of buckets.
  




                                                             
 7
   During the November 1, 2018 hearing, the Court will try to decide which claims fall due to the Court’s
 determinations made herein. If for some reason the Court cannot do so based on oral argument, the Court would ask
 the parties to create some kind of table/matrix or provide supplemental briefing demonstrating how these arguments
 apply to each specific claim. In any event, the Court would allow Count 3 as alleged against Defendant RVP to
 proceed because Defendants have conceded that point.
 8
   As per Rule 15 of the Federal Rules of Civil Procedure, “leave [to amend] shall be freely given when justice so
 requires.” Fed. R. Civ. P. 15(a)(2). This policy is “to be applied with extreme liberality.” Owens v. Kaiser Found.
 Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d
 1074, 1079 (9th Cir. 1990)).
                                                                  11
                                                                        
